Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
4, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00627-CV


      BNSF LOGISTICS, LLC ("BNSF LOGISTICS, LLC"), Appellant

                                         V.

  HANSA MEYER HEAVY HAUL & RIGGING USA, LLC AND ATLAS
 HEAVY TRANSPORT, LLC/ ATLAS HEAVY PROJECTS, LLC, Appellee

                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-57591


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed July 27, 2022. On September 22,
2022, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The appeal is reinstated, the motion is granted, and the appeal is dismissed.

      We dismiss the appeal.

                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.